EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

11. (Currently Amended) A device for determining an injection quantity or an injection rate of a fluid which is transported to an injector through a hydraulic line and is injected into a reaction space by the injector, the device comprising: 
- a hydraulic line; 
- an injector connected to the hydraulic line; 
- a reaction space; 
- a first pressure sensor configured to measure fluid pressure in the hydraulic line; 
- a memory in which a transmission function of the hydraulic line is stored; and 
- a control unit configured to determine the fluid pressure at the injector using pressure measured by the first pressure sensor and the stored transmission function, and to determine the injection quantity or the injection rate of the fluid injected by the injector using the determined fluid pressure at the injector, 
wherein the transmission function of the hydraulic line is determined after triggering of a pressure jump in the fluid transported through the hydraulic line, 
by a second pressure sensor, wherein one of the pressure sensors is arranged at an inlet to the hydraulic line and the other is arranged at an inlet to the injector.

Information Disclosure Statement
The information disclosure statement filed 14 June 2021 fails to comply with 37 CFR 1.97(d) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.  
The examiner would like to point out that the information disclosure statement also fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, the Korean Notice of Allowance is not in English.

Allowable Subject Matter
Claims 1-3, 6, 8-9, 11-12, and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/
Primary Examiner, Art Unit 3746